Dear Ms. Wesley:
This office is in receipt of your opinion request regarding the petition to recall Harold L. Allbritton, Alderman, Village of Spearsville, Union Parish. The registrar of voters certified the recall petition and presented it to the governor on May 21, 2007. You ask whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall for the office of Alderman, presently held by Mr. Allbritton.
R.S. 18:1300.3(C)1 requires the registrar to send the original recall petition to the governor immediately after his certification. R.S. 18:1300.7(A)2 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the *Page 2 
question of recall of the officer if the required number of registered voters sign the petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The registrar has certified as follows:
  I hereby certify that this recall petition contains 38 handwritten signatures. I hereby certify that this recall petition contains 38 handwritten signatures of qualified electors of the voting area within the parish who provided residence addresses, dated their signatures, and timely signed the petition. I hereby certify that the total number of electors of the voting area within the parish as of the date of the filing of the petition with the Secretary of State was 80.
R.S. 18:1300.2(B) requires a recall petition to be "signed by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed through the handwritten signatures by not less than forty percent of said electors."
The registrar certified that the total number of voters registered in the voting area is 80. Therefore, in calculating forty percent [40%] of 80 a total of 32 valid signatures are required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified a total of 38 valid signatures on the recall petition, which total number of validated signatures satisfies the required forty percent. The entire number of signatures on the recall petition were 38; there were no signatures on the recall petition who were not electors of the voting area.
Therefore, it is the opinion of this office that the validated signatures on the recall petition are sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Harold L. Allbritton, Alderman, Village of Spearsville, Union Parish.
  Ms. Erin Monroe Wesley Opinion 07-0158 *Page 3
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
  Yours very truly,
 CHARLES C. FOTI, JR.
 ATTORNEY GENERAL
  BY:__________________________
 KERRY L. KILPATRICK
 ASSISTANT ATTORNEY GENERAL
  KLK:arg
1 R.S. 18:1300(C)states:
  C. When there is no registrar of voters, or deputy registrar of voters in any parish, or in case of the absence or inability of that officer, the clerk of the district court of the parish shall execute the certificate. Immediately after the recall petition is certified a copy of the petition shall be made and the original recall petition shall be sent to the governor by the officer executing the certificate. Such copy shall be retained in the office of the registrar of voters in each parish affected by the petition and shall be a public record.
2 R.S. 18:1300.7(A) states:
  A. The registrar of voters of each parish in the voting area wherein a recall election is sought shall certify on the recall petition, within fifteen working days after it is presented to him for that purpose, the number of names appearing thereon, the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition, and also the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state. However, if any parish wholly or partially within the voting area has more than fifty thousand registered voters, the registrar of voters for each parish within the voting area shall complete such certification on the recall petition within twenty working days after it is presented to him for that purpose. Each registrar also shall indicate on the petition the names appearing thereon who are not electors of the voting area. Each person who participates in the review of the names on the petition for certification by the registrar as required in this Section shall initial each of those portions of the petition which he reviews for certification by the registrar.